DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is responsive to communications: Amendment filed on 6/8/2022.
Claims 1, 3-7, and 9-20 are pending. Claims 1, 6, 11, and 15 are independent. Claims 18-20 are newly added. Claims 2 and 8 have been canceled.
The previous rejection of claims 1, 3-7, and 9-17 under 35 USC § 103 have been withdrawn in view of the amendment


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 3-7, 9-11 and 15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (“Maintaining Interactivity While Exploring Massive Time Series”) in view of Paris et al. (“NilmDB: The Non-Intrusive Load Monitor Database”) and Zhang et al. (“Design and Analysis of a Multi-dimensional Data Sampling Service for Large Scale Data Analysis Applications”).

In regards to claim 1, Chan et al. substantially discloses a method for sample selection, comprising: 
in response to receiving a query time range for samples input by a user, obtaining a plurality of groups of samples from respective sample sets, wherein each group of samples in the plurality of groups is collected within a corresponding time range (Chan et al. section 4.4.1 para1, fetches samples (data set) based on query including a time range) 
determining a plurality of relationship between the query time range and a plurality of time ranges corresponding to the plurality of groups (Chan et al. section 4.4.1 para2, uses relationship between samples and time range to determine which data sets to retrieve); and 
determining, based on the determined relationship and from the plurality of groups, a group of samples with a corresponding time range matching the query time range (Chan et al. section 4.4.1 para2, determines which samples to retrieve to fit the selected time range).  
Chan et al. does not explicitly disclose each group of samples covering a different time range and having a different sample interval.
determining, based on the determined plurality of relationship and from the plurality of groups of samples, a group of samples with a corresponding time range matching the query time range.
However Paris et al. substantially discloses covers a different time range, and has a different sample interval (Paris et al. fig. 3 pg2460, section II para3-4, stores different datasets with different time range and sample intervals).
determining, based on the determined plurality of relationship and from the plurality of groups, a group of samples with a corresponding time range matching the query time range (Paris et al. pg2462 section IV para3-4, selects group of samples corresponding to query time range).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the visual analytics method of Chan et al. with the data processing method of Paris et al.  in order to store retrieve and process vast datasets based on time-stamps (Paris et al. pg2459 para3).
Chan et al. does not explicitly disclose wherein time ranges of multiple groups of samples intersect the query time range;
Wherein determining the group of samples includes:
Identifying, from the plurality of groups, a set of groups of samples that include respective time ranges that cover the query time ranges that cover the query time range; and
Determining, from the set of groups, the group of samples as a group having a respective number of samples within the query time range that is closest to the preset number.
However Zhang et al. substantially discloses wherein time ranges of multiple groups of samples intersect the query time range (Zhang et al. pg4 section 4.2 para1, identifies groups of samples (bins) that intersect query time range);
Wherein determining the group of samples includes:
Identifying, from the plurality of groups, a set of groups of samples that include respective time ranges that cover the query time ranges that cover the query time range (Zhang et al. pg3 section3 para5-7, identifies groups of samples within the query time range); and
Determining, from the set of groups, the group of samples as a group having a respective number of samples within the query time range that is closest to the preset number (Zhang et al. pg4 section4.1 para4, selects group of samples (bin) with closest number of elements).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the visual analytics method of Chan et al. with the data processing method of Paris et al. and the data analysis method of Zhang et al. in order to efficiently retrieve selected data set from among large dynamic data sets (Zhang et al. pg1 section1 para4-5).

In regards to claim 3, Chan et al. as modified by Paris et al. and Zhang et al. substantially discloses the method according to claim 1, wherein determining the group of samples comprises:  
determining at least one group of samples from the plurality of groups of samples, time ranges corresponding to the at least one group of samples partially overlapping the query time range (Zhang et al. pg4 section4.2 para1); 
calculating, in each group of the at least one group of samples, a ratio of a first time range partially overlapping the query time range to the query time range (Zhang et al. pg5 section 4.4 para2-3); and 
determining the group of samples from the at least one group of samples, the ratio corresponding to the determined group of samples exceeding a predetermined threshold  (Zhang et al. pg5 section 4.4 para2-3).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the visual analytics method of Chan et al. with the data processing method of Paris et al. and the data analysis method of Zhang et al. in order to efficiently retrieve selected data set from among large dynamic data sets (Zhang et al. pg1 section1 para4-5).

In regards to claim 4, Chan et al. as modified by Paris et al. and Zhang et al. substantially discloses the method according to claim 1, further comprising providing the user with at least one of the following: 
the group of samples; 
a sampling interval of the group of samples; and 
a time range of the group of samples (Chan et al. fig. 2 section 4.3 para1).  

In regards to claim 5, Chan et al. as modified by Paris et al. and Zhang et al. substantially discloses the method according to claim 1, wherein determining the relationship between the query time range and the plurality of time ranges corresponding to the plurality of groups of samples comprises: 
comparing the query time range with each of the plurality of time ranges according to at least one of the following groups of information (Chan et al. section 4.4.1 para2): 
a start time and a length (Chan et al. Table 1 and 2, start time (Tinit) and length (L)); and 
a start time and an end time.  

Claim 6 recites substantially similar limitations to claims to claims 1 and 3. Thus claim 6 is rejected along the same rationale as claims 1 and 3.

Claims 7, and 9-10 recite substantially similar limitations to claims 1 and 4-5. Thus claims 7, and 9-10 are rejected along the same rationale as claims 1 and 4-5. 

Claim 11 recites substantially similar limitations to claim 1. Thus claim 11 is rejected along the same rationale as claim 1.

Claim 15 recites substantially similar limitations to claim 1. Thus claim 15 is rejected along the same rationale as claim 1.

In regards to claim 18, Chan et al. as modified by Paris et al. and Zhang et al. substantially discloses the method of claim 1, wherein determining, from the set of groups, the group of samples having the number of samples within the query time range that is closest to the preset number includes identifying, for each group in the set of groups, a difference between the preset number and each respective number of samples within the query time range (Zhang et al. pg3 section4.1 para1).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the visual analytics method of Chan et al. with the data processing method of Paris et al. and the data analysis method of Zhang et al. in order to efficiently retrieve selected data set from among large dynamic data sets (Zhang et al. pg1 section1 para4-5).

In regards to claim 19, Chan et al. as modified by Paris et al. and Zhang et al. substantially discloses the method of claim 6, wherein calculating, for each group in the set of the groups, a respective ratio of the corresponding time range partially overlapping the query time range to the query time range includes identifying, for each group in the set of groups, a respective quotient of the corresponding time range partially overlapping the query time range over the query time range (Zhang et al. pg5 section4.4 para2-3).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the visual analytics method of Chan et al. with the data processing method of Paris et al. and the data analysis method of Zhang et al. in order to efficiently retrieve selected data set from among large dynamic data sets (Zhang et al. pg1 section1 para4-5).

In regards to claim 20, Chan et al. as modified by Paris et al. and Zhang et al. substantially discloses the method of claim 1, further comprising storing groups of samples in sample sets based on respective sampling intervals of the groups of samples (Zhang et al. pg4 section 4.2 para1).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the visual analytics method of Chan et al. with the data processing method of Paris et al. and the data analysis method of Zhang et al. in order to efficiently retrieve selected data set from among large dynamic data sets (Zhang et al. pg1 section1 para4-5).




Claims 12-14, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. in view of Paris et al. and Zhang et al. as applied to claim 1 and 15 above, and further in view of Bingham et al. (US2014/0324862).

In regards to claim 12, Chan et al. as modified by Paris et al. and Zhang et al. substantially discloses the method according to claim 1. Chan et al. does not explicitly disclose wherein each group of samples of the plurality of groups of samples represents system performance of a monitored device.
However Bingham et al. substantially discloses wherein each group of samples of the plurality of groups of samples represents system performance of a monitored device (Bingham et al. para[0046])
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the visual analytics method of Chan et al. with the monitoring system of Bingham et al. in order to monitor data about a variety of components (Bingham et al. para[0007]).

In regards to claim 13, Chan et al. in view of Paris et al., Zhang et al. and Bingham substantially discloses the method according to claim 12, wherein the monitored device is a storage system; and
Wherein obtaining the plurality of groups of samples includes:
	Accessing different sample groups of the plurality of groups of samples, each of the different sample groups representing a particular performance aspect of the storage system (Bingham et al. para[0046]).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the visual analytics method of Chan et al. with the monitoring system of Bingham et al. in order to monitor data about a variety of components (Bingham et al. para[0007]).

In regards to claim 14, Chan et al. in view of Paris et al., Zhang et al., and Bingham substantially discloses the method according to claim 12, wherein determining the group of samples with the corresponding time range matching the query time range includes:
Selecting a particular sample group among a first sample group having samples separated by a first time interval and a second sample group having samples separated by a second time interval, the first time interval being longer that the first time interval (Bingham et al. para[0177]-[0178]).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the visual analytics method of Chan et al. with the monitoring system of Bingham et al. in order to monitor data about a variety of components (Bingham et al. para[0007]).

In regards to claim 16, Chan et al. in view of Paris et al. and Zhang et al. substantially discloses the method of claim 15. Chan et al. does not explicitly disclose wherein the query further indicates a particular performance aspect of a storage system; and 
wherein identifying the groups of samples which cover different time ranges and have different sample intervals includes: 
querying a database for the particular performance aspect, the database storing a variety of different collected performance aspects of the storage system, each group of samples of the identified groups of samples including respective measurements for a same performance aspect of the storage system that matches the particular performance aspect of the storage system, the respective measurements of the group covering a different time range and a different sample time interval.
However Bingham et al. substantially discloses wherein the query further indicates a particular performance aspect of a storage system (Bingham et al. para[0222]); and 
wherein identifying the groups of samples which cover different time ranges and have different sample intervals includes: 
querying a database for the particular performance aspect, the database storing a variety of different collected performance aspects of the storage system, each group of samples of the identified groups of samples including respective measurements for a same performance aspect of the storage system that matches the particular performance aspect of the storage system, the respective measurements of the group covering a different time range and a different sample time interval (Bingham et al. para[0222]).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the visual analytics method of Chan et al. with the monitoring system of Bingham et al. in order to monitor data about a variety of components (Bingham et al. para[0007]).

In regards to claim 17, Chan et al. in view of Paris et al. and Bingham substantially discloses the method of claim 16, further comprising: 
after the particular group of samples is selected from the identified groups of samples, rendering at least some measurements of the particular group of samples on a display device (Bingham et al. para[0225]).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the visual analytics method of Chan et al. with the monitoring system of Bingham et al. in order to monitor data about a variety of components (Bingham et al. para[0007]).


Response to Arguments
Applicant’s arguments with respect to claims 1, 3-7, and 9-17 have been considered but are moot because the arguments do not apply the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS HASTY whose telephone number is (571)270-7775. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.H/Examiner, Art Unit 2178                                                                                                                                                                                                        
/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178